Citation Nr: 0315992	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  92-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Jeffery J. Wood, Attorney 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active service from June 1943 to April 1946.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) which 
denied the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  In June 1993, the Board 
remanded the case to the RO, and in March 1999 the Board 
affirmed the RO's determination.  In November 2000 the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's March 1999 decision pursuant to a Joint Motion 
for Remand and to Stay Further Proceedings filed by the 
veteran and the Secretary of Veterans Affairs that requested, 
in pertinent part, additional development of the evidence 
regarding the occurrence of sexual assaults claimed as the 
stressor for PTSD.  

In August 2001 the Board remanded the case to the RO for the 
purpose of satisfying the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which, coincidentally, was signed into 
law on the same day as the Court's order.  The remand 
instructed that, in developing the claim pursuant to the 
VCAA, the RO assist the veteran in developing the evidence 
regarding sexual assault in accordance with VA Adjudication 
Procedures Manual M21-1, Part III, paragraph 5.14c and the 
Court's holding in Patton v. West, 12 Vet. App. 272, 277 
(1999).  The decision in Patton was issued the day before the 
release of the Board's March 1999 decision and was not 
considered by the Board.  The remand also directed that the 
RO develop the evidence to substantiate the veteran's 
contention that his PTSD was also the result of a combat-
related stressor.  In March 2003 the RO continued its prior 
denial of service connection for PTSD and the case has been 
returned to the Board for further review on appeal.  




REMAND

The veteran asserts that he has PTSD as a result of a sexual 
assault by a superior officer, Lieutenant M., who he claims 
fondled him on several occasions in 1943 on Tinian Island 
during World War II.  There is no official documentation of 
the fondling and the veteran concedes that he never reported 
the incidents in service.  

The evidence necessary to establish the occurrence of a 
stressor for PTSD varies, depending on whether or not the 
veteran "was engaged in combat with the enemy."  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The law provides that if a 
claimed stressor is related to combat, service department 
evidence that a veteran engaged in combat will be accepted as 
conclusive evidence of the occurrence of such stressor in the 
absence of evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.304(f) (2002).  See 
also Collette v. Brown, 82 F.2d 389, 392-93 (Fed. Cir. 1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  

It is therefore relevant that while the case was in remand 
status at the RO, the veteran submitted evidence documenting 
his receipt of the Combat Action Ribbon in service.  Receipt 
of this award entitles the veteran to have his claim reviewed 
under the relaxed evidentiary standard.  Accordingly, his lay 
evidence regarding the occurrence of events claimed to have 
taken place while he was in a combat status, including sexual 
assaults, must be accepted.  Zarycki, Id.; Collette, Id.; 
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza, Id.  

The remaining question is whether, accepting the truthfulness 
of the veteran's stressor accounts regarding sexual assaults 
in service, the veteran has a current psychiatric disorder 
diagnosable as PTSD and, if so, whether the serial fondlings 
by a superior office constituted a sufficient stressor for 
PTSD.  A current VA psychiatric examination is required 
because the Court has held that the question of whether a 
documented stressor is sufficient to cause PTSD is medical in 
nature and must be resolved by medical evidence.  West 
(Carleton) v. Brown, 7 Vet. App. 70 (1994).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
for the purpose of ascertaining the 
nature and etiology of any psychiatric 
disorder shown to exist.  Before the 
examination, the examiner should be 
provided with the veteran's claims file 
for review.  The examiner should note in 
the opinion that the file was available 
and was reviewed.  Thereafter, the 
examiner should conduct all evaluations, 
studies, and tests deemed necessary and 
report all findings in detail.  The 
report should contain a full rationale 
for all conclusions reached.  

For the benefit of the examiner, the Board 
provides the following brief summary of 
the veteran's case.  No psychiatric 
complaints or symptoms were reported in 
service medical records or until July 
1950, about four years after service, when 
the veteran was admitted to a VA hospital 
for nervousness and complaints of 
depression.  The diagnosis on hospital 
discharge in November 1950 was passive-
dependency reaction.  In 1963 the veteran 
received treatment for depression from L. 
Zullo, M.D.  In 1971 the veteran obtained 
a church annulment of his marriage on the 
basis of mental illness.  An opinion 
offered by A. Faillace, M.D., in 
connection with that proceeding was to the 
effect that the veteran had symptoms of 
gross paranoid schizophrenia of 
longstanding duration.  W. Rinn, M.D., 
diagnosed paranoid schizophrenia and 
opined that the veteran had been 
relatively disturbed all of his life.  The 
veteran has undergone a number of VA 
psychiatric examinations since 1982 and 
the diagnoses have included atypical 
psychosis, paranoid psychosis, obsessive-
compulsive neurosis, major depression, 
sexual disorder, and various forms of 
personality disorder (passive dependent, 
mixed, paranoid, schizotypal).  

In 1983 the veteran first reported that an 
officer had sexually assaulted him on 
Tinian Island in 1943, specifically, 
Lieutenant M., who fondled him on several 
occasions, and he has since attributed his 
postservice psychiatric complaints, poor 
work history and lack of satisfying 
personal relationships to emotional trauma 
associated with this molestation.  A 
private psychiatrist, A. Siegel, M.D., has 
submitted several statements containing a 
diagnosis of PTSD, as have J. Mira, M.D., 
and a psychologist, Dr. Trotta.  There has 
never been a VA diagnosis of PTSD.  

The evidence shows the veteran is a combat 
veteran and has submitted a statement from 
another veteran he served with confirming 
that he served on Tinian Island and was 
seen on several occasions with Lieutenant 
M.  As a combat veteran, and with the 
additional statement, his assertion as to 
the occurrence of the fondling must be 
accepted without further corroboration as 
evidence of a stressor for PTSD.  The 
remaining question to be resolved relates 
to whether a diagnosis of PTSD is 
warranted and if so whether such diagnosis 
is related to the claimed fondling in 
service.  

After a comprehensive review of the record 
and completion of the current examination, 
the examiner should address the following:  

(a)  Diagnose all psychiatric 
disorders present, and, with 
regard to each disorder 
diagnosed, opine whether it is 
at least as likely as not that 
such disorder had its onset in 
service or is related to an 
event of service origin.  

(b)  If the veteran is 
determined to have PTSD, it is 
necessary to determine whether 
it is related to a stressor in 
service.  In this regard, the 
examiner must consider only one 
stressor in determining whether 
the veteran has PTSD -- 
specifically, fondling by an 
officer on the island of Tinian 
in World War II - and must 
assume that the incident took 
place as described.  Any 
diagnosis of PTSD must conform 
to the requirements of DSM-IV 
and must be based solely on 
this one stressor event.  The 
examiner should explain why 
such stressor is adequate to 
support the diagnosis under the 
standards of DSM-IV.  

2.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it meets the 
Board's specifications.  If necessary, 
the examiner should be given an 
opportunity to amend the report and/or 
recall the veteran for reexamination.  

3.  When the record is complete, the RO 
should review the issue of entitlement to 
service connection for PTSD.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his attorney should be given a reasonable 
period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



